DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obravac (U.S. Patent Publication 2008/0248386) in view of Ishikawa (U.S. Patent Publication 2013/0295453).
	Obravac discloses an electrode for a lithium ion electrochemical cell comprising a current collector, and an active material layer on the current collector, wherein the active material layer has raised features that are distributed evenly and that are formed by embossing (Paragraphs 0033, 0044, 0045, 0048), as recited in claims 5, 6, 8 and 9 of the present invention.  It would be known by one of ordinary skill in the art that embossing involves pressing into the metal to form raised features on the surface of the metal, as recited in claim 5 of the present invention.  Obravac also discloses that the electrode can be a negative electrode and that the active material can be lithium metal (Paragraph 0034), as recited in claims 5, 7 and 9 of the present invention.  Obravac teaches that the distance between the raised features can be less than 100 microns and that the increase in z-direction dimension caused by the raised pattern can be less than 25 microns (Paragraph 0045 and 0048), as recited in claim 5 of the present invention.  Obravac also teaches that the raised features can be in the shape of a square instead of rounded (Paragraph 0046), which would mean that the cross-sectional area of the embossed pattern would be the same at each point in the depth of the pattern, as recited in claims 10 and 11 of the present invention.
	Obravac fails to disclose that the pattern has a width or length of 0.001 to 900 µm, and that the pattern has a depth of 20 µm or less. 
Ishikawa discloses a process of patterning a tin layer used as a negative electrode of a lithium ion secondary battery, the process comprising pressing a patterned mold into the metal layer at a specific temperature, and releasing the mold to form a patterned tin layer with protrusions (Paragraph 0054).  Ishikawa also discloses that the width of the protrusions can be 1-15 µm and the thickness (depth) of the protrusions can be 1-20 µm (Paragraphs 0036, 0057), as recited in claim 5 of the present invention.  Ishikawa teaches that the distance between the protrusions can be around 5 µm (Paragraph 0082).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the raised features of Obravac could have a size of 0.001 to 900 µm and a depth of 20 µm or less because Ishikawa teaches that when a uniform patterned metal layer for a lithium ion battery has patterns that are spaced apart by less than 100 µm, the size and depth of the features can be in these ranges in order to improve charge/discharge cycle characteristics.
Allowable Subject Matter
4.	Claims 1-4 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to disclose or reasonably suggest the use of a patterned silicon wafer to press and pattern a lithium metal.  While the prior art teaches that a lithium metal can be patterned by pressing with a mold, it does not teach that the mold is made of silicon.  Additionally, while the prior art teaches the use of silicon as a mold, it does not teach that it can be used to pattern lithium.
Response to Arguments
6.	Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
	Applicants argue that the patterns of Ishikawa are formed in tin, which has a hardness higher than that of lithium, and would not be able to form the number of pressed parts, as in the present invention.  Ishikawa is only being relied upon to teach common sizes of patterns formed on electrodes of a battery.  Since Obravac and Ishikawa teach similar distances between patterns, it would have been obvious to one of ordinary skill in the art that the width of the patterns could be similar.  Additionally, since Ishikawa teaches that this size of patterns allows for the electrode to work efficiently, it would have been obvious to one of ordinary skill in the art that these sizes could be used for the patterns of Obravac. 
	Applicants also argue that the method of forming the patterns of Ishikawa comprises pressing a protrusion pattern into the tin film, whereas the present invention comprises forming a pressed pattern into the surface of a lithium film.  Additionally, Applicants argue that the method of Ishikawa is not intended to be used for patterning a lithium metal and that Ishikawa and Obravac cannot be combined for this reason.  Both the present invention and Ishikawa and the present invention teach a pressing method for forming patterns in the surface of a metal film.  Also, Obravac teaches an embossing method for forming raised features on the surface of a lithium film.  Embossing is also a pressing method, which means that Ishikawa and Obravac are both performing pressing processes.  However, as discussed above, Ishikawa is only being relied upon to teach common sizes of patterns on electrodes of batteries.  Since Obravac and Ishikawa have separating distances and depths that are similar, it would have been obvious to one of ordinary skill in the art that the width of the patterns of Obravac could be the same as that of Ishikawa.
	Finally, Applicants argue that the patterns of Ishikawa can only be patterns having a smaller area at an upper part than a lower part, whereas the present invention can have the same area in both the upper and lower parts.  Obravac teaches that the shape of the raised features can be a square shape instead of rounded.  Thus, the area would be the same at the upper and lower parts.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722